Citation Nr: 0502636	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cognitive 
disorder and/or acquired psychiatric disorder (previously 
considered as attention deficit disorder/decreased mental 
functioning).

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from June 1959 to September 1962, 
July 1963 to July 1965, and September 1965 to May 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for a psychiatric disorder 
claimed as attention deficit hyperactivity disorder (ADHD).  
The RO also granted entitlement to service connection for 
bilateral hearing loss and assigned a 20 percent evaluation 
effective from May 1996.  The veteran disagreed with the 
initial evaluation assigned.  

A hearing was scheduled at the RO before a member of the 
Board in January 2001 as requested by the veteran; however, 
he failed to report and a request for postponement had not 
been received and granted.  The case will be decided as 
though the request for a hearing had been withdrawn.  
Although the veteran's Congressman mentioned in a May 2003 
letter about the rescheduling of a January 2003 hearing, 
there is no indication that a January 2003 hearing had been 
scheduled.  (The veteran did have a hearing before a Decision 
Review Officer (DRO) at the RO in September 2002, a 
transcript of which is in the file.)  In addition, no further 
request for a Board hearing will be granted in the same 
appeal unless such failure to appear was with good cause and 
the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
That type of situation is not shown in this case.  38 C.F.R. 
§ 20.704 (2004).  

The Board remanded the appeal in March 2001 for additional 
development.  The case has been returned to the Board for 
further appellate review.

During the pending appeal, the evaluation for bilateral 
hearing loss was reduced to 10 percent effective June 2000, 
and subsequently restored to 20 percent effective June 2000.  
Accordingly, the issue of entitlement to restoration of the 
20 percent disability evaluation for bilateral hearing loss 
is no longer before the Board.  The issue of entitlement to 
an initial rating in excess of 20 percent is still on appeal.  


FINDINGS OF FACT

1.  Service medical records are negative for complaints, 
findings, or diagnosis of a cognitive disorder and/or 
acquired psychiatric disorder.  The veteran consistently 
denied having loss of memory or amnesia, and the clinical 
evaluation was normal for neurological and psychiatric 
systems on multiple examinations in service.  

2.  There is no competent medical evidence of record relating 
the veteran's current cognitive disorder and/or acquired 
psychiatric disorder to any disease or injury which occurred 
during active military service.  

3.  An October 1996 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 45 decibels in the veteran's service-
connected right ear with a speech recognition of 64 percent, 
corresponding to Level V hearing using Table VI.  Pure tone 
thresholds averaged 55 decibels in the veteran's service-
connected left ear with speech recognition of 72 percent, 
corresponding to Level V hearing using Table VI. 

4.  At an August 1998 VA audiological examination, pure tone 
thresholds averaged 48 decibels in the veteran's service-
connected right ear with speech discrimination ability of 96 
percent, corresponding to Level I hearing acuity using Table 
VI.  Pure tone thresholds averaged 56 decibels in the 
veteran's service-connected left ear with speech recognition 
of 92 percent, corresponding to Level I hearing acuity using 
Table VI.




5.  At an August 1999 fee basis audiological examination, 
pure tone thresholds averaged 51 decibels in the veteran's 
service-connected right ear with speech discrimination 
ability of 72 percent, corresponding to level V hearing 
acuity using Table VI.  Pure tone thresholds averaged 63 
decibels in the veteran's service-connected left ear with 
speech recognition of 80 percent, corresponding to Level IV 
hearing acuity using Table VI.

6.  At a February 2003 fee basis audiological examination, 
pure tone thresholds averaged 64 decibels in the veteran's 
service-connected right ear with speech discrimination 
ability of 88 percent, corresponding to Level III hearing 
acuity using Table VI.  Pure tone thresholds averaged 78 
decibels in the veteran's service-connected left ear with 
speech recognition of 80 percent, corresponding to Level V 
hearing acuity using Table VI.  Using only the puretone 
threshold average, the hearing acuity in the left ear equates 
to Level VII hearing acuity using Table VI A.


CONCLUSIONS OF LAW

1.  A cognitive disorder and/or acquired psychiatric disorder 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

2.  The schedular criteria for an initial rating in excess of 
20 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86; Diagnostic Code 6102
(as in effect prior to June 10, 1999), Diagnostic Code 6100 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in May 1996.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective on August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) (the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in February 2004, the RO informed the 
appellant of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
July 1998 statement of the case (SOC) and supplemental 
statements of the case (SSOC) dated in May 1999, January 
2000, March 2000, May 2003, and February 2004 issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We therefore believe that appropriate notice has been given 
in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the February 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

III.  Factual background

A.  Cognitive disorder

In the veteran's claim received in May 1996, he sought 
entitlement to several disorders, to include decreased mental 
functioning or ADHD.  

Service medical records (SMRs) show that at examinations in 
service in July 1963, September 1965, January 1976, October 
1977, March and May 1980, the veteran denied having or having 
had loss of memory or amnesia.  At the July 1963 examination, 
the clinical evaluation was normal for the neurological 
system, and no psychiatric evaluation was made.  The clinical 
evaluation was also normal for the neurological and 
psychiatric systems in June 1965, September 1965, April 1968, 
January 1973, January 1974, January 1975, January 1976, 
October 1977, and March 1978.  

Post-service outpatient treatment records from a Naval 
Hospital show that in August 1993 the veteran complained of a 
problem remembering things for about the past year.  The 
assessment was "rule out" presenile dementia.  In November 
1994 the veteran was seen for complaints of memory loss for 
about five years that was progressively getting worse.  The 
assessment was memory loss.  In December 1995 he complained 
of forgetfulness and confused hearing.  He reported a four to 
five year history of memory deterioration.  The assessment 
was memory loss, and he was given a neurology referral.  

The veteran was afforded a VA Compensation and Pension (C&P) 
mental disorders examination in October 1996.  The examiner 
noted that the veteran had no real formal past psychiatric 
history, although he had been treated over several years 
prior to the examination by a psychiatrist for attention 
deficit disorder (ADD), with medication.  The veteran 
reported having been evaluated by a neurologist for his 
hearing loss and/or for forgetting what he was hearing.  The 
evaluations had all been negative, including CTs of his head 
and various dementia screenings.  

The veteran complained of losing his train of thought in mid 
sentence, forgetting numbers and names easily, being absent-
minded, doing things indirectly, and being distracted by 
different things going on in his life.  He denied any other 
vegetative symptoms or other psychiatric symptoms of note.  
The clinical findings were reported, and no additional tests 
were indicated.  The examiner concluded that the most 
appropriate diagnosis would probably be adult-residual ADD, 
not otherwise specified, although the examiner did not fit 
the criteria strictly.  Also possible diagnoses were an ill-
defined learning disorder and a cognitive disorder, not 
otherwise specified.  The examiner did not see evidence of 
significant dementia, and in spite of the primary attention 
problems noted by the diagnosis the veteran did quite well on 
the attention screens.  

VA outpatient treatment records show the veteran had a 
neuropsychological assessment in February 2000.  He reported 
having been seen by a psychiatrist and diagnosed with ADD.  
He received prescribed medications, but none helped.  He 
claimed having memory problems since serving in the Navy, 
which had begun about 15 years earlier and had progressed.  
He described what the problems were.  The examination results 
were reported.  The assessment addressed specific items in 
the testing and concluded that, although a significant 
decline in his level of functioning could not be ruled out, 
the veteran exhibited relatively mild inefficiencies on the 
current evaluation.  His reported history and test 
performance at the examination did not appear entirely 
consistent with a diagnosis of ADHD.  The examiner felt it 
was possible that the veteran's deficits could be related to 
anoxia associated with his diving history.  The examiner 
thought that obtaining current brain imaging studies might be 
useful; and also that re-testing in a year might be of 
assistance to track possible changes in his level of 
neurocognitive functioning.  

In January 2001, the veteran was concerned about mental 
changes that had a history of approximately two months, such 
as forgetfulness, inability to follow commands, drooling of 
the mouth, inability to complete simple tasks, and emotion 
changes. 

The veteran was seen in the Neurology outpatient clinic in 
April 2001, at which time he related his history and provided 
examples of his memory problems.  His theory was that when he 
did a free-drop dive in service, he remained down for quite a 
period of time while holding his breath until he was on the 
verge of loss of consciousness, which maybe had resulted in 
some brain injury.  The examiner noted that a CAT scan showed 
some very mild cerebellar and possibly some cortical atrophy.  
Memory testing from a year earlier showed spotty problems 
with cognitive function and with memory that were apparently 
not felt to be typical of anything.  His immediate memory for 
verbal cues was thought to be "pretty good."  There was no 
evidence of constructional apraxia.  Testing revealed some 
problems with learning and with recent memory.  His language 
and intellectual functions all appeared to be intact.  He was 
felt not to have any psychiatric disease, although it was 
felt that he was very defensive.  He had been referred to 
Neurology.  

The April 2001 clinical findings were reported.  The 
pertinent formulation was probable organic memory problems, 
present since 1975, of unproven etiology, but poorly 
documented on formal testing previously done at the neurology 
clinic.  The record indicates, in addition, "behavioral 
abnormalities apparently, ? depression, although this was not 
documented on the neuropsychiatric testing."  

In May 2001 the veteran was seen in emergent care.  It was 
noted that he had been recently evaluated by a neurologist 
for memory and cognitive problems thought might be secondary 
to an organic pathology.  The veteran basically repeated what 
he complained about when he saw the neurologist the preceding 
month.  Although he previously had denied having seizures, he 
admitted to having possible seizures as he woke up with 
tongue lacerations, but the seizures were never documented 
and he was not on any seizure medication.  The assessment was 
"rule out" dementia of unknown etiology and "rule out" 
pseudodementia.  

The veteran was seen again in emergent care in June 2001.  It 
was noted that he had had good results with medication 
previously prescribed, but had run out of medication and 
waited a few days before having it refilled, but was not 
feeling as good as before.  He felt that the medicine was 
becoming less effective even before he ran out.  His thoughts 
were concrete but he had difficulty expressing himself 
abstractly.  His attention span appeared normal but his 
retention was poor.  The impression was dementia, not 
otherwise specified; "rule out" mood disorder due to 
neurologic problem; and possible mild discontinuation 
syndrome of medication, resolving.

In August 2001, he was seen in emergent care.  He was 
somewhat discouraged after having missed his Mental Health 
Clinic intake appointment and a Neuropsychiatry testing 
appointment due to his failure to remember.  He had been 
subsequently told to report to the emergency room.  He 
reported that he had increasing memory loss and was also 
depressed.  The assessment was dementia, not otherwise 
specified; and "rule out" mood disorder due to neurologic 
problem versus psychiatric.  After discussion with another 
doctor and a social worker, it was determined that the 
veteran was appropriate for inpatient admission due to the 
new onset of increased mental status changes, to include 
delusions and overvalued ideas.  He was to return in a few 
days for admission.

The assessment upon admission in August 2001 was that he 
presented without complication of medical problems but had 
developed some cognitive deterioration symptoms.  The 
clinical picture was unclear.  The diagnosis was "Dementia/ 
pseudodementia?".  Upon examination by a staff neurologist, 
the assessment noted this was a difficult case of reported 
cognitive decline possibly since 1975, but was more noted in 
the last few years and previously felt to be organic.  The 
neurologist wondered whether the veteran had some component 
of depression and pseudodementia, and was going to defer to 
his psychiatrist for help in that area.  Various findings 
were discussed, and additional testing was requested.  

During his August 2001 hospitalization, the veteran was 
psychiatrically evaluated.  He described many events in his 
life recently characteristic of dementia.  He also described 
his claim of having the ability to have God work through him.  
The assessment was dementia; "rule out" pseudodementia; and 
"rule out" schizophrenia, undifferentiated.  The veteran's 
CT of the head was reviewed by a staff neurologist, who noted 
a possible area of right thalamic calcification but was 
unimpressed with any white matter disease, noting that there 
was certainly not enough to explain any mental status change.  
The neurologist noted that no overt neurological reason for 
his mental status was found and there was a component of 
depression.  A subsequent note by an attending psychiatry 
doctor noted that there was no neuropsychiatrist at the 
medical center so there was no neuropsychiatric testing.  He 
would start planning discharge.  Neurology was not impressed 
with the CT findings.  The pertinent assessment was 
pseudodementia and "rule out" dementia.  He was discharged 
in care of self, and apparently drove himself home.  

The discharge summary indicated that the veteran underwent 
neurological evaluation during hospitalization and was deemed 
at the end of the evaluation to not have significant 
cognitive deficits which would account for his symptoms.  In 
the opinion of the VA doctor writing the summary, this could 
signify that the veteran had pseudodementia, most likely the 
result of depression.  A CT scan revealed some white matter 
abnormalities that did not appear to be significant in 
nature, according to Neurology.  A dementia workup, including 
heavy metal screen as well as rapid plasma regain (RPR) 
testing, was not remarkable.  

The VA treatment records also include a VA Mental Health 
Intake evaluation conducted in October 2001.  He was referred 
to the clinic by the treating doctor during his August 2001 
hospitalization.  His history and clinical findings were 
recorded.  The assessment was depression, not otherwise 
specified.  

In November 2001, the veteran was afforded a VA fee basis 
neurology consultation for evaluation of possible dementia 
and to determine whether prolonged breath-holding during deep 
sea diving in the 1970s had had any effect.  The examiner 
noted that extensive medical records were available for 
review, and provided a historical summary.  A history was 
recorded as was the veteran's description of symptoms.  
Clinical findings were reported.  The examiner noted that the 
veteran had a history of depressive illness with a subjective 
complaint of memory loss of over 26 years, which he 
attributed to repeated deep sea diving during the late 1960s 
and 1970s, during which dives he was forced to hold his 
breath for long periods of time.  The examiner wrote:

His neurological examination does not 
reveal any focal neurologic deficits.  
There is no evidence of any significant 
impairment of his cognitive functions.  
Previous neurological evaluations in the 
past, neuroimaging studies, and 
neuropsychiatric testing have not 
revealed any significant impairment of 
any structural central nervous system 
disease or dementia.  In my opinion, 
there is no evidence of any significant 
cognitive dysfunction or any other 
neurological effects that could be 
attributed to his diving several years 
ago.


The veteran was referred by Disability Determination Services 
(DDS) for a consultative mental status evaluation in April 
2002 with regard to an application for Social Security 
Administration (SSA) Supplemental Security Income (SSI) 
disability benefits.  The overall impressions of 
neurocognitive functioning revealed deficits in several 
areas.  The veteran exhibited slow motor and verbal 
responding.  He appeared unsteady while performing a walking 
exercise.  He reportedly exhibited emotional difficulties 
consistent with bipolar disorder.  It was noted that previous 
neurocognitive test results revealed patterns of performance 
consistent with a mood disturbance, although an organic 
etiology should not be completely ruled out.  An impression 
of his capacity to perform job duties was provided.  The 
diagnostic impressions were Bipolar I Disorder, the most 
recent episode unspecified (by history); generalized anxiety 
disorder; "rule out" panic disorder, without agoraphobia; 
and "rule out" dementia, not otherwise specified.  

In September 2002 the veteran was referred by his audiologist 
for a speech and language evaluation due to complaints about 
"forgetfulness."  The report contains the results of 
testing.  The Speech-Language Pathologist concluded that, 
based on the results of the test, the veteran demonstrated 
functional communication skills.  He had demonstrated 
difficulty with some tasks, requiring repetition and extra 
time to complete the tasks.  The veteran reported having 
great difficulty with daily tasks, and confusion with speech 
in daily activities as well.  

The veteran testified at the September 2002 DRO hearing 
regarding his diving experiences in service and recalled 
specific incidents when he had been deprived of air.  He 
recalled that about 1975 he began to make mistakes and became 
very forgetful.  He thought that his brain had been deprived 
of oxygen to the point that it was damaged.  As a result, his 
judgment and personality were changed and the transfer of 
information from his ear to his brain was distorted.  He also 
recounted episodes of scraping the hulls of ships and being 
exposed to chemicals.  He felt that his hearing loss was 
related to the decreased mental functioning and that, since 
hearing loss had been shown in service, then his brain 
disorder must also have been present at that time.  His wife 
testified as to her observations of the veteran's symptoms, 
and what medical personnel had told her regarding the 
veteran's condition.  

Records received from the SSA show that the veteran was 
awarded SSA benefits in April 2002 based on a determination 
of incapability based on a primary diagnosis of Cognitive 
Disorder, not otherwise specified, and a secondary diagnosis 
of Bipolar Disorder.  In November 2001, the veteran indicated 
that, other than for a period of six weeks, he had not worked 
for two years.  He said he primarily stayed at home due to 
his mental health.  The records included a report of a 
private CT scan in November 2000 that showed cortical atrophy 
without other diagnostic abnormality.  The atrophy appeared 
out of proportion to the veteran's age.  A private doctor 
reviewed the CT scan and noted organic atrophy of cerebrum of 
unknown etiology.  A private neuropsychological evaluation 
was conducted by Dr. E.H.P. in May 2001 to determine the 
extent of his cognitive difficulties.  The report provided 
the testing results in great detail.  Dr. E.H.P. concluded 
that the results from the evaluation revealed a pattern of 
test scores which were more consistent with the cognitive 
disruption that occurred with mood disturbances and provided 
specific bases for this conclusion.  She suspected that a 
depressive disorder was present and contributed to his 
complaints and was also a factor on his test results obtained 
that day.  There was concern that the veteran might have a 
mood disorder such as Bipolar type II which could certainly 
disrupt cognitive functions.  If he continued to complain of 
cognitive dysfunction and was concerned about a progressive 
dementia, then a repeat evaluation approximately a year later 
might be helpful.  In that way, any dementing illness which 
was not captured by the current evaluation could possibly be 
identified.  

After the neuropsychological testing, the veteran was again 
seen by a private neurologist, whom he had consulted in early 
May 2001 for memory disturbances.  Dr. M.T.H. wrote that the 
veteran's neuropsychological testing showed that his memory 
disturbance seemed most consistent with problems seen in mood 
disturbances with significant depression present, and there 
did not appear to be true dementia.  

At a VA fee basis audiology examination in February 2003, in 
response to a question posed by the RO, the audiologist 
opined that it was not likely that the deep sea diving had 
influenced the veteran's hearing loss.  

The veteran was seen at a Naval Hospital in April 2003, and 
the assessment was proable central auditory processing 
disorder (CAPD).  The veteran also submitted information 
obtained from the internet about CAPD.  

In July 2003, the veteran submitted the report of a July 2003 
evaluation by a Naval neurologist who specializes in undersea 
and hyperbaric medicine.  The veteran's history was presented 
and the findings of a neurological examination were reported.  
The impression was that the veteran had changes in mood, 
memory, and cognition.  The Naval specialist wrote:

It is possible that diving done years ago 
caused mild repetitive injury to the 
brain, and is now contributing to his 
problems with mood and cognition (an 
example of this would be the changes seen 
in boxers with APOE4 gene), however, this 
is speculation, there is no data that 
clearly proves this notion that his 
current problems are due to diving 
injuries incurred in the distant past.

B.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

C.  Analysis

The veteran contends that service connection is warranted for 
his decreased mental functioning on the basis that it is due 
to lack of oxygen suffered while diving in service.  The 
appellant believes that his symptoms started back in 1975 
during service, and have increasingly become worse.  

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The evidence of record clearly shows that the appellant has a 
currently diagnosed disability of a cognitive disorder, the 
disability at issue for which service connection is claimed.    
Accordingly, the appellant has satisfied one of the three 
foregoing requisites to prevail on a claim of entitlement to 
service connection.  However, there is no evidence of such 
disorder in service or for many years thereafter.  
Furthermore, the competent medical evidence does not show any 
relationship of a cognitive disorder or psychiatric disorder 
to service on any basis.  Therefore, the appellant does not 
satisfy two of the three requirements to prevail in his 
claim.

The veteran has claimed that he suffered injury to his brain 
in service which caused memory problems and decreased mental 
functioning; however, this is not supported by service 
medical documentation.  Although the veteran testified as to 
incidents in service while diving when he was without air, 
the SMRs do not show any complaints, findings, or diagnosis 
related to such claimed incidents.  In addition, the SMRs 
show that, at periodic evaluations throughout service, he 
denied any memory loss and both his neurological and 
psychiatric systems were clinically evaluated as normal.  

The treatment records and examinations show changes in mood, 
memory, and cognition, the etiology of which has been 
unproven.  However, this medical evidence does not link the 
cognitive decline to service many years before.  

The first medical evidence of record subsequent to service 
indicative of a cognitive disorder was in 1993, when the 
veteran sought treatment for memory problems.  The history 
presented by the veteran when he first sought treatment was 
that he had experienced memory problems for approximately one 
year.  When seen in 1994 and 1995, he reported having memory 
deterioration for approximately five years.  At an assessment 
in February 2000, he claimed having memory problems since 
serving in the Navy that had begun about 15 years earlier.  
The Board notes the varying lengths of time during which he 
claimed to have experienced memory loss, and that all of 
those time periods place the onset of such problems after 
service.  

Although at a VA neuropsychological assessment in February 
2000, the examiner felt it was possible that the veteran's 
deficits could be related to anoxia associated with his 
diving history, the speculative nature of the statement 
vitiates its value as a nexus opinion.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the 
Board finds that this opinion is not competent medical 
evidence of a nexus between the appellant's current cognitive 
disorder and active service.

Moreover, a neurologist opined in November 2001, after 
examination of the veteran, that there was no evidence of any 
significant cognitive dysfunction or any other neurological 
effects that could be attributed to his diving several years 
ago.  

In addition, the Board affords great weight to the medical 
opinion of record from a Naval neurologist who specializes in 
undersea and hyperbaric medicine.  His opinion militates 
against the veteran's theory.  Although the Naval specialist 
stated that it was possible that diving done years ago had 
caused mild repetitive injury to the brain, and was now 
contributing to the veteran's problems with mood and 
cognition, he found this possibility to be speculation and 
not based upon data. 

Furthermore, although the veteran claims there is a link 
between his hearing loss and his decreased mental functioning 
which he claims is due to the many dives he performed in 
service, an audiologist opined in February 2003 that it was 
not likely that the deep sea diving influenced the veteran's 
hearing loss.  

The Board has carefully considered the veteran's statements, 
and does not doubt his sincerity.  He is certainly competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer his medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that the appellant has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between his current cognitive and/or psychiatric 
disorder and active service, or as to claimed continuity of 
symptomatology demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the appellant's current cognitive 
and/or psychiatric disorder began during service.  There is 
no evidence of an in-service diagnosis of such disease.  
There is no competent medical evidence that the appellant 
currently has a cognitive and/or psychiatric disorder which 
has been linked to service or to a service-connected 
disability.  Moreover, no probative, competent medical 
evidence exists of a relationship between any current 
cognitive and/or psychiatric disorder and any continuity of 
symptomatology asserted by the appellant.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim for service 
connection must be denied.

IV.  Hearing loss

A.  Factual background

In a rating decision dated in May 1998, after review of 
service medical records and the report of an October 1996 
audiological examination, the RO granted entitlement to 
service connection for bilateral hearing loss and assigned a 
20 percent disability evaluation.  Service medical records 
show that the veteran had a bilateral high frequency hearing 
loss beginning approximately in 1973 and continuing 
throughout the remainder of the veteran's active military 
service.  

On the VA audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
70
65
LEFT
20
20
55
70
75

The average threshold for the right ear was 45 and for the 
left ear was 55.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and of 72 
percent in the left ear.

On a VA audiological evaluation in August 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
75
65
LEFT
15
15
60
75
75

The average threshold for the right ear was 48 and for the 
left ear was 56.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.

The veteran was afforded a VA fee basis audiological 
examination in August 1999.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
75
70
LEFT
20
20
65
85
80

The average threshold for the right ear was 51 and for the 
left ear was 63.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and of 80 
percent in the left ear.

Based upon the August 1999 audiological examination results, 
the RO notified the veteran of a proposed reduction of the 
evaluation to 10 percent.  In a March 2000 rating decision, 
the RO assigned a 10 percent evaluation effective June 2000.  



The veteran was afforded a VA fee basis audiometric 
examination in February 2003.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
85
80
LEFT
45
55
70
90
95

The average threshold for the right ear was 64 and for the 
left ear was 78.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of  80 
percent in the left ear.

Based upon the examination results showing hearing of such 
severity to warrant a 20 percent evaluation, the RO 
considered the possibility that the slight improvement shown 
at testing in 1999 was not conclusive to show a permanent 
improvement.  In a rating decision in May 2003, the RO 
restored the 20 percent evaluation effective from June 2000.  

B.  Pertinent legal criteria for an increased evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

During this pending appeal, the regulations for evaluation of 
audiological disabilities were amended, effective June 10, 
1999.  When VA adopted the revised rating schedule for 
audiological disabilities and published it in the Federal 
Register, the publication clearly stated an effective date of 
June 10, 1999, and, because the revised regulations expressly 
stated an effective date and contained no provision for 
retroactive applicability, it is evident that VA intended to 
apply those regulations only as of the effective date.  
64 Fed. Reg. 25,202-210 (May 11, 1999). 

Under the old criteria, (in effect prior to June 10, 1999), 
evaluations of bilateral defective hearing ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level 1 for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. 4.85, 4.87, Diagnostic Codes 6100 to 6110 
(effective prior to June 10, 1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from zero percent (noncompensable) to 100 percent, 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
4.85 and Part 4, Diagnostic Code (DC) 6100 (2004).

Also under the new criteria, Table VI A is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. 4.86.

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2000); 64 
Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).

C.  Analysis

The veteran contends, in essence, that he is entitled to an 
evaluation in excess of 20 percent for his service-connected 
bilateral hearing loss.  He maintains that this disability is 
worse than currently evaluated.  This appeal arises from the 
veteran's dissatisfaction with his initial rating following 
the grant of service connection for bilateral hearing loss.  
In such a case, the Court has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

As noted above, during the pendency of the veteran's appeal 
certain regulatory changes, effective June 10, 1999, were 
made to that portion of the Rating Schedule that addresses 
audiological disabilities.  See 64 Fed. Reg. 25,202-210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The veteran's 
disagreement with the initial rating assigned in a May 1998 
rating decision for his service-connected bilateral hearing 
loss was received at the RO in June 1998.  

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  See VAOPGCPREC
7-2003 (Nov. 19, 2003).  However, only the earlier version of 
the regulation may be applied for the period prior to the 
effective date of the change.  VAOPGCPREC
3-2000 (April 10, 2000).  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2002) (precedent opinions of VA 
General Counsel are binding on the Board).  See also Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100.  See also 64 Fed. Reg. 25208 and 25209, 
published at 38 C.F.R. § 4.85-4.87 (effective June 10, 1999).  
The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2000 Hertz.  

The Board notes that the RO evaluated the claim under the old 
regulations in making its rating decision dated in May 1998.  
Although it does not appear that the RO furnished the new 
regulations, he was advised of the old regulations and, as 
noted above, there were no substantive changes in the 
language with regard to hearing disabilities that are not 
considered "exceptional patterns of hearing impairment" 
under the amended 38 C.F.R. § 4.86.  The numerical standards 
by which auditory acuity and speech recognition are measured 
were not altered.  There were changes, however, that require 
evaluating this veteran's hearing loss in a manner different 
from that previously used.  Although the amended criteria are 
initially more favorable in this case, as they result in 
assigning a higher Roman numeral, as discussed below, 
evaluating the hearing loss of the left ear as an exceptional 
pattern of hearing impairment does not result in warranting a 
increased evaluation.  See VAOPGCPREC 3-2000 (April 10, 
2000).  Moreover, in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, the Board finds that the veteran has 
not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  38 C.F.R. § 4.85, Table VI (2004).  To evaluate the 
degree of disability from a service-connected hearing loss, 
the rating schedule allowed for such audiometric test results 
to be translated into a numeric designation and established 
eleven (11) auditory acuity levels, from Level I, for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes  6100-
6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (effective June 10, 1999).  

Under Table VI, the October 1996 VA audiology evaluation 
findings reveal that the veteran exhibited a Level V hearing 
loss in the right ear and a Level V hearing loss in the left 
ear.  The August 1998 audiology evaluation findings reveal 
that the veteran exhibited a Level I hearing loss in the 
right ear and a Level I hearing loss in the left ear.  The 
August 1999 audiology evaluation findings reveal that the 
veteran exhibited a Level V hearing loss in the right ear and 
a Level IV hearing loss in the left ear.  The findings of the 
most recent audiological examination in February 2003 reveal 
that the veteran exhibited a Level III hearing loss in the 
right ear and a Level V in the left ear.  Using these Roman 
numeral designations to determine a percentage evaluation for 
hearing impairment under Table VII, an evaluation in excess 
of 20 percent is not warranted under the old or amended 
regulations.  

The evidence of record, however, shows that the veteran's 
hearing loss in the service-connected left ear fits the 
requirements of an unusual pattern of hearing impairment 
under the new regulations.  The veteran is entitled to 
consideration under the amended 38 C.F.R. § 4.86 for the left 
ear because as shown at the February 2003 audiological 
evaluation he has a pure tone threshold of 55 decibels or 
more in all four frequencies in that ear.  See 38 C.F.R. § 
4.86(a).  When this is present, a determination will be made 
as to the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  The veteran is not entitled to consideration 
under 38 C.F.R. § 4.86(b) because the evidence does not show 
for either ear a pure tone threshold of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The Roman numeral designation for hearing impairment of the 
left ear under Table VI A is Roman numeral VII.  As this is 
higher than the Roman numeral designation under Table VI, the 
evaluation under Table VI A will be used for the left ear.  
By combining the Roman numeral designations for hearing 
impairment of each ear and applying them to Table VII, the 
percentage evaluation warranted is 20 percent for bilateral 
hearing loss.  

In reaching our determination that these findings do not 
warrant an evaluation in excess of 20 percent under the old 
or new regulations, the Board observes that both the old and 
new regulations would yield the assignment of a 20 percent 
disability rating for the service-connected bilateral hearing 
loss, by means of the application of the Rating Schedule, 
under either set of criteria, to the numeric designations 
assigned after audiometric evaluation.  

Both the old and new regulations for evaluating the veteran's 
bilateral hearing loss disability were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the claim.  See VAOPGCPREC 7-2003, 
supra.  In any future claims and adjudications, the RO will 
apply only the amended rating criteria, and will consider 
evidence developed after the present claim.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show disability warranting a rating in 
excess of 20 percent during any period under consideration, 
even in light of 38 C.F.R. 4.7.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his bilateral hearing loss, 
nor has he alleged marked interference with employment due 
solely to that condition.  See 38 C.F.R. § 3.321(b)(1) 
(2004).

Accordingly, the Board concludes that the preponderance of 
the evidence is against an initial rating in excess of 20 
percent for the veteran's service-connected bilateral hearing 
loss.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Therefore, the claim is denied.


ORDER

Entitlement to service connection for a cognitive and/or 
psychiatric disorder is denied.

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


